United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                   December 30, 2005

                                                        Charles R. Fulbruge III
                                                                Clerk
                             05-10262
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                         RICKY B. RAMIREZ,

                                                Defendant-Appellant.


          Appeal from the United States District Court
               for the Northern District of Texas
                       (6:04-CR-56-ALL-C)


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ricky B. Ramirez appeals from his guilty-plea conviction for

being a convicted felon in possession of a firearm, in violation of

18 U.S.C. § 922(g)(1).   (Ramirez waived his right to appeal his

conviction and sentence, with four exceptions.     His appeal is not

barred, however, because his challenge to an incorrect application

of the United States Sentencing Guidelines was one of the listed

exceptions to his appeal-waiver provision.)




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      Ramirez contends the district court erred by increasing his

sentence for possessing a firearm in connection with another felony

offense, pursuant to U.S.S.G. § 2K2.1(b)(5).             Ramirez’s sentencing

hearing was held following the decision in United States v. Booker,

125 S. Ct. 738 (2005).      The district court held the § 2K2.1(b)(5)

adjustment was applicable.      Post-Booker, this court continues to

review   the   interpretation    and       application     of    the   sentencing

guidelines de novo.    United States v. Villegas, 404 F.3d 355, 359

(5th Cir. 2005).

     Ramirez claims the adjustment was not applicable to his

sentence because:     (1) the firearm and drugs found in his motel

room were not spatially proximate because they were contained in

separate bags, one of which was claimed by his girlfriend; and (2)

there was insufficient evidence that he had possession of the

drugs.     The   district    court     did     not   err    in    applying    the

§ 2K2.1(b)(5) adjustment.       See United States v. Condren, 18 F.3d
1190, 1199-1200 (5th Cir.), cert. denied, 513 U.S. 856 (1994)

(holding that a loaded gun in a defendant’s locked desk drawer was

within sufficient proximity to drugs elsewhere in the room to

satisfy § 2K2.1(b)(5), even though the defendant claimed he was

only keeping the gun as collateral).

                                                                       AFFIRMED




                                       2